—Order unanimously affirmed without costs. Memorandum: Family Court did not abuse its discretion in awarding custody of the child to respondent mother. Contrary to petitioner’s contention, the court properly weighed the appropriate factors affecting the best interests of the child (see, Eschbach v Eschbach, 56 NY2d 167, 171-174). The court was “in the best position to evaluate the character and credibility of the witnesses” (Matter of Paul C. v Tracy C., 209 AD2d 955, 956). “Its determination has a sound and substantial basis in the record and should not be disturbed” (Matter of Bronson v Bronson, 254 AD2d 737). (Appeal from Order of Niagara County Family Court, DiFlorio, J.H.O. — Custody.) Present — Green, J. P., Wisner, Kehoe and Lawton, JJ.